      Case 2:21-cv-00273-JAD-NJK Document 21
                                          19 Filed 04/06/21
                                                   04/02/21 Page 1 of 3
                                                                      4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        U.S. BANK NATIONAL ASSOCIATION,            Case No.: 2:21-cv-00273-JAD-NJK
19
        AS TRUSTEE FOR GREENPOINT
        MORTGAGE FUNDING TRUST                      STIPULATION AND PROPOSED
20
        MORTGAGE PASSTHROUGH                        ORDER EXTENDING DEFENDANT
        CERTIFICATES, SERIES 2006-AR6,              CHICAGO TITLE INSURANCE
21
                                                    COMPANY’S TIME TO RESPOND
                            Plaintiff,              TO MOTION FOR REMAND AND
22
                                                    MOTION FOR FEES AND COSTS
                     vs.                            [ECF No. 14]
23
        FIDELITY NATIONAL TITLE GROUP,              (First Request)
24
        INC., et al.,
25
                            Defendants.                        ECF No. 19
26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     607081.1
      Case 2:21-cv-00273-JAD-NJK Document 21
                                          19 Filed 04/06/21
                                                   04/02/21 Page 2 of 3
                                                                      4



1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff U.S. Bank
2    National Association (“U.S. Bank”) (collectively, the “Parties”), by and through their counsel of
3    record, hereby stipulate and agree as follows:
4               1. On February 18, 2021, U.S. Bank filed its Complaint in the Eighth Judicial District
5                  Court, Case No. A-21-829687-C [ECF No. 1-1];
6               2. On February 18, 2021, Chicago Title filed a Petition for Removal to this Court [ECF
7                  No. 1];
8               3. On March 22, 2021, U.S. Bank filed a Motion for Remand and Motion for Costs and
9                  Fees [ECF No. 14];
10              4. Chicago Title’s deadline to respond to U.S. Bank’s Motion for Remand and Motion
11                 for Costs and Fees is April 5, 2021;
12              5. Chicago Title’s counsel is requesting an extension until April 26, 2021, to file its
13                 response to the pending Motion for Remand and Motion for Costs and Fees;
14              6. Chicago Title requests a brief extension of time to respond to the Motion for Remand
15                 and Motion for Costs and Fees to afford Chicago Title additional time to respond to
16                 the legal arguments set forth in U.S. Bank’s motions;
17              7. U.S. Bank does not oppose the requested extension;
18              8. This is the first request for an extension which is made in good faith and not for
19                 purposes of delay;
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     607081.1
      Case 2:21-cv-00273-JAD-NJK Document 21
                                          19 Filed 04/06/21
                                                   04/02/21 Page 3 of 3
                                                                      4



1               IT IS SO STIPULATED that Chicago Title’s deadline to respond to U.S. Bank’s Motion
2    for Remand and Motion for Costs and Fees [ECF No. 14] is hereby extended through and
3    including April 26, 2021.
4

5    Dated: April 2, 2021                         EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
6
                                                  By:       /s/-- Sophia S. Lau
7                                                         SCOTT E. GIZER
                                                          SOPHIA S. LAU
8                                                         Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
9

10   Dated: April 2, 2021                         SINCLAIR BRAUN LLP
11                                                By:       /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
12
                                                          Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
13

14
     Dated: April 2, 2021                         WRIGHT FINLAY & ZAK, LLP
15
                                                  By:      /s/-Lindsay D. Robbins
16                                                        LINDSAY D. ROBBINS
                                                          Attorneys for Plaintiff U.S. BANK
17                                                        NATIONAL ASSOCIATION

18
     IT IS SO ORDERED:
19

20
                4-5-2021
     Dated:                                          By:
21
                                                     UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28
                                                      2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     607081.1
